Christianson, J.
(concurring). While I have considerable doubt as to whether the findings of the jury on the questions of negligence and assumption of risk are supported by the evidence, I am not pre-X)ared to say that, as a matter of law, there was no actionable negligence on the part of the defendant, or that the plaintiff assumed the risk. Nor am I prepared to say that the record here establishes a situation where it can be said that prejudicial error was committed in not permitting a removal to the Federal court.
I am, also, of the opinion that the admission of the letters referred to in the principal opinion was error without prejudice.